DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filled rectangle” of claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0020018 A1) further in view of Wu et al. (US 9,281,015 B1).

Regarding claim 1, Chen discloses a tool-less assembly hard disk drive bracket (Fig. 1 element 100), comprising: 
(Fig. 1 element 110) and a fixation arm (Fig. 1 element 120) connected with a first side of the fixation bracket portion (as shown in Fig. 1); 
a rotation rack, including: 
a rotation arm (Fig. 1 element 134) connected with a second side of the fixation bracket portion (as shown in Fig. 1), and 
a rotation bracket portion (Fig. 1 element 132) connected with the rotation arm, wherein the rotation bracket portion is connected with the fixation bracket portion (as shown in Fig. 1), and the rotation bracket portion and fixation bracket portion support a hard disk drive (Fig. 1 element 150), 
the rotation bracket portion is connected with the fixation bracket portion to form a rectangle matching a bottom of the hard disk drive,
the rotation bracket is capable of rotating around an axis; and 
at least two connecting components (Fig. 1 elements 122-1, 122-2, 136-1, 136-2), arranged on an inner side of the fixation arm and an inner side of the rotation arm, respectively (as shown in Fig. 1), wherein 
the connecting components connect and fix the hard disk drive in a structure formed by the fixation rack and the rotation rack (as shown in Fig. 1 and discussed in Paragraph [0019]).
Chen does not expressly disclose wherein the rotation bracket and fixation bracket form a filled rectangle and the rotation bracket portion is capable of rotating around an axis perpendicular to the filled rectangle.
(as shown in Fig. 1 wherein the baseplate element is shown to be filled) and a rotation bracket portion (element 200) is capable of rotating around an axis (Fig. 1 element 210) perpendicular to the filled rectangle (as shown in Figs. 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a filled rectangle matching the bottom of the hard disk drive and form a rotation bracket portion with a rotation axis perpendicular to the filled rectangle in order to provide sufficient support and retention to the hard disk drive in a easily maintained manner.

Regarding claim 2, Chen in view of Wu discloses the bracket as set forth in claim 1 above.
Chen does not expressly disclose wherein the rotation arm and the rotation bracket portion are integrally formed.
Wu teaches wherein the rotation arm and the rotation bracket portion are integrally formed (as shown in Fig. 1 wherein the rotation arm 220 and the rotation bracket 200 are integrally formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the rotation arm and the rotation bracket integrally since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering implementation.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).

Regarding claim 3, Chen in view of Wu discloses the bracket as set forth in claim 1 above and further wherein the rotation bracket portion and the fixation bracket portion are engaged with or disengaged from each other through a snap structure (Fig. 1 element 114 and element 134 wherein element 134 mates with depression element 114 of fixation bracket 110).

Regarding claim 4, Chen in view of Wu discloses the bracket as set forth in claim 3 above and further wherein the rotation bracket portion is connected with the fixation bracket portion to form a rectangle matching a bottom of the hard disk drive (as shown in Fig. 1); 
the rotation bracket part and the fixation bracket part include a heat dissipation hole or a hollow structure with a preset pattern (as shown in Figs. 1 and 5 wherein the region below the hard disk drive is formed as a hole which would necessarily dissipate heat).

Regarding claim 5, Chen in view of Wu discloses the bracket as set forth in claim 1 above and further wherein the rotation bracket portion includes a longitudinal rotation bracket portion parallel to the rotation arm (as shown in annotated Fig. 3), and a lateral rotation bracket portion vertical to the longitudinal rotation bracket portion (as shown in annotated Fig. 3).

Regarding claim 6, Chen in view of Wu discloses the bracket as set forth in claim 5 above and further wherein a top end of the longitudinal rotation bracket portion 


    PNG
    media_image1.png
    478
    456
    media_image1.png
    Greyscale


Regarding claim 7, Chen in view of Wu discloses the bracket as set forth in claim 5 above and further wherein a top end of the lateral rotation bracket portion is engaged with or disengaged from the fixation arm through a snap structure (Fig. 1 inclusive of element 114 and element 134 wherein element 134 mates with indentation element 114 of fixation bracket 110).

Regarding claim 8, Chen in view of Wu discloses the bracket as set forth in claim 1 and further wherein the fixation arm includes at least one indentation (Fig. 1 element 114), and the snap structure of the lateral rotation bracket portion matches the indentation (wherein element 132 of element 130 fits into the indentation), so that the lateral rotation bracket portion is engaged with or disengaged from the fixation arm (as shown in Fig. 1).

Regarding claim 9, Chen in view of Wu discloses the bracket as set forth in claim 1 above and further wherein the connecting component includes a clamping post (wherein elements 122-1 is interpreted as the clamping post), the clamping post matches a connecting hole of the hard disk drive to fix the hard disk drive (as discussed in Paragraph [0022]).

Regarding claim 11, Chen in view of Wu discloses the bracket as set forth in claim 1 above and further wherein the fixation rack and/or the rotation rack contain at least one buffer protrusion (as shown in annotated Fig. 2).


    PNG
    media_image2.png
    433
    416
    media_image2.png
    Greyscale


Regarding claim 12, Chen in view of Wu discloses the bracket as set forth in claim 7 and further wherein the fixation arm includes at least one indentation (Fig. 1 element 114), and the snap structure of the lateral rotation bracket portion matches the indentation (wherein element 132 of element 130 fits into the indentation), so that the lateral rotation bracket portion is engaged with or disengaged from the fixation arm (as shown in Fig. 1).

Regarding claim 13, Chen discloses an electronic device (as disclosed in Paragraph [0004]), comprising a tool-less assembly hard disk bracket, wherein the tool-less assembly hard disk drive bracket comprises:
(Fig. 1 element 110) and a fixation arm (Fig. 1 element 120) connected with a first side of the fixation bracket portion (as shown in Fig. 1); 
a rotation rack, including: 
a rotation arm (Fig. 1 element 134) connected with a second side of the fixation bracket portion (as shown in Fig. 1), and 
a rotation bracket portion (Fig. 1 element 132) connected with the rotation arm, wherein the rotation bracket portion is connected with the fixation bracket portion (as shown in Fig. 1), and the rotation bracket portion and fixation bracket portion support a hard disk drive (Fig. 1 element 150); and 
at least two connecting components (Fig. 1 elements 122-1, 122-2, 136-1, 136-2), arranged on an inner side of the fixation arm and an inner side of the rotation arm, respectively (as shown in Fig. 1), wherein 
the connecting components connect and fix the hard disk drive in a structure formed by the fixation rack and the rotation rack (as shown in Fig. 1 and discussed in Paragraph [0019]).
Chen does not expressly disclose wherein the rotation bracket and fixation bracket form a filled rectangle and the rotation bracket portion is capable of rotating around an axis perpendicular to the filled rectangle.
Wu teaches a rotation bracket and fixation bracket forming a filled rectangle (as shown in Fig. 1 wherein the baseplate element is shown to be filled) and a rotation bracket portion (element 200) is capable of rotating around an axis (Fig. 1 element 210) perpendicular to the filled rectangle (as shown in Figs. 3 and 7).
.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wu as applied to claim 1 above, and further in view of Mendonsa et al. (US 10,446,186 B1).

Regarding claim 10, Chen in view of Wu discloses the bracket as set forth in claim 1 above.
Chen does not expressly disclose wherein the fixation arm contains a fool-proofing block; the fool-proofing block matches the hard disk drive, so that the hard disk drive is inserted into the hard disk drive bracket in a preset direction.
Mendonsa teaches a fool-proofing block; the fool-proofing block matches the hard disk drive, so that the hard disk drive is inserted into the hard disk drive bracket in a preset direction (as discussed in Column 8 lines 8-18 as “alignment features”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a fool-proofing block as taught by Mendonsa on the fixation arm of Chen in order to ensure that the hard disk drive is  securely and properly aligned within the bracket (as discussed in Mendonsa Column 8 lines 8-18).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841